Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed March 15, 2022.  

Allowable Subject Matter
Claims 1-18, 21-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Balasubramanian (US 2008/0163258 A1) discloses a system that displays notifications on application windows based on certain priorities ([0038]-[0039]).  
Lau (US 2007/0055534 A1) discloses an alert side-system that will alert the user once the “life power” drops to certain level. For example, the pre-defined level is 25%. Once the “life power” drops to 25%, alert message “Thirsty” is displayed to urge the user seeking the defined condition “found drinking water” which is a defined condition for advertising message ([0040]).
However, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of  "the management server to: check a use status of a first application currently in use by a user at a user device; obtain a life status for a second application that is different than the first application; detect when the life status for the second application has reached a predetermined value; cause information relating to the life status for the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                       

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446